PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/601,589
Filing Date: 22 May 2017
Appellant(s): Schindler et al.



__________________
Schindler Moritz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/26/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/27/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues on pages 6-7 that the modification disclosed by the examiner regarding passively coupling the first and second energy accumulators would change its principle of operation and render it unsuitable for its intended purposes. Therefore it cannot support a finding of obviousness. 
In particular, Akimasa expressly relies on the active parallel coupling of its main power supply 13 and its power storage unit 25 via a DC/DC converter 23 to achieve the active charge/discharge control that is its goal and further disclose a contrast of Tamura by indicating that Tamura relies on the passive coupling of its lead-acid battery 20 and the lithium battery 30 so that regenerative electric power charges both the lead-acid and the lithium batteries and discharging that regenerative electric power means discharges both batteries to the load. 
Thus without an active DC/DC converter both batteries discharge to the load  
However the examiner respectfully disagree. The combination of Akimasa in view of Tamura does not change its principle of operation but rather improves its principle of operation. Akimasa Para 0030 discloses a negative effect of using the DC/DC converter. For instance the paragraph discloses that “Therefore, since it is not necessary to cause DC/DC converter 23 to power wastefully consumed by DC/DC converter 23”.
Fig 1 of Tamura and its supporting text discloses an effective approach of charging and discharging a first and second battery without the use of a DC/DC converter which save energy and cost. 
For instance Par. 0085-87 which supports Fig. 1a and 1b discloses “[0085] An exciting current of the alternator 10 is flowing to the battery having a low terminal voltage Vc when each of the lead-acid battery 20 and the lithium battery 30 is charged by the current generated by the alternator 10 because the lead-acid battery 20 and the lithium battery 30 are connected in parallel. On the other hand, the battery having a high terminal voltage Vd charges a current to the electrical loads 40 when the electric power is supplied to the electrical loads 40. 

[0086] During the regenerative mode of the vehicle, it is controlled for the terminal voltage Vd (Li) of the lithium battery 30 to become many times lower than the terminal voltage Vd (Pb) of the lead-acid battery 20 in order to preferentially charge the lithium battery 30 rather than the lead-acid battery 20. In addition, during the discharging mode, it is also controlled for the terminal voltage Vd (Li) of the lithium battery 30 to become many times higher than the terminal of the lead-acid battery 20 in order to preferentially discharge the electric energy from the lithium battery 30 rather than the lead-acid battery 20.  

[0087] The above control can be achieved by adjusting the open circuit voltage V0 and the internal resistance R of each of the lead-acid battery 20 and the lithium battery 30. That is, the open circuit voltage V0 of the battery can be adjusted by selecting an optimum positive 
As shown, Akimasa modification with Tamura not only improves the device of Akimasa, it also does not change the principal operation of Akimasa as indicated by the appellant. 

    PNG
    media_image2.png
    807
    603
    media_image2.png
    Greyscale


Conclusion

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DANIEL KESSIE/Primary Examiner, Art Unit 2836
Conferees:
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836 

/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                               
{
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.